DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowance is issued in response to the response after final received 05/10/2022.  Currently, claims 1, 4-38 are pending, with claims 9-35 remaining as previously withdrawn.
Election/Restrictions
Claims 1, 4-9, 36-38 are allowable. The restriction requirement among species A-G, as set forth in the Office action mailed on 10/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/23/2020 is partially withdrawn.  Claims 10-12, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 This application is in condition for allowance except for the presence of 13-35 directed to an invention non-elected with traverse in the reply filed on 12/23/2020. A voicemail was left with applicant’s representative on 5/18/2022 to authorize cancellation of the claims via telephone.  As of the preparation of this document, no response has been received.
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-12, 35-38 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a hub, catheter shaft, and strain relief assembly, the strain relief assembly including a particular combination of elements, including scalloped flexure joints, a fitting frame, first and second flexural modulii relative to each other and to the catheter shaft, changes in proportion of a modulating scalloped profile and modulating frame profile, together sized and shaped to provide optimized support and flexibility, as detailed in applicant’s response on 05/10/2022, alone or in combination with the other features of the claim.  While several individual features are known in the prior art, and a general allowance for some modification is taught, the examiner finds no combination and no motivation to arrive at applicant’s invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783